4:17-cv-03107-BCB-MDN Doc # 292 Filed: 04/18/19 Page 1 of 2 - Page ID # 14990



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 HANNAH SABATA, et al.,
                                                  Case No. 4:17-CV-3107
         Plaintiffs,

    v.                                           MOTION FOR PARTIAL
                                                 SUMMARY JUDGMENT
 NEBRASKA DEPARTMENT OF
 CORRECTIONAL SERVICES,
 et al.,

          Defendants.


         Defendants Nebraska Department of Correctional Services, Scott R. Frakes (in

his official capacity as Director of the Nebraska Department of Correctional Services),

Harbans Deol (in his official capacity as Director of Health Services of the Nebraska

Department of Correctional Services), Nebraska Board of Parole, and Julie Micek (in

her official capacity as the Board of Parole Acting Administrator), and move for

partial summary judgment, pursuant to Fed. R. Civ. P. 56 and NECivR 56.1.

         Defendants assert there are no genuine issues as to any material fact and

Defendants are entitled to judgment as a matter of law on the following claims:

            1. James Curtright, Richard Griswold, and Michael Gunther’s claims

               against the Board of Parole and Julie Micek since each of those

               Plaintiffs are serving sentences of life to life and ineligible for parole.

            2. Jason Galle’s Eighth Amendment claim of deliberate indifference

               related to the treatment of his femur.




                                             1
4:17-cv-03107-BCB-MDN Doc # 292 Filed: 04/18/19 Page 2 of 2 - Page ID # 14991



          3. Zoe Rena’s Eighth Amendment claim of deliberate indifference related

              to the treatment of her skin rash.

      Submitted April 18, 2019.

                                        NEBRASKA DEPARTMENT OF
                                        CORRECTIONAL SERVICES, SCOTT
                                        FRAKES, HARBANS DEOL, NEBRASKA
                                        BOARD OF PAROLE, and JULIE MICEK,
                                        Defendants.

                                  By:   DOUGLAS J. PETERSON
                                        Attorney General of Nebraska

                                  By:   s/Ryan S. Post
                                        RYAN S. POST, #24714
                                        DAVID A. LOPEZ, #24947
                                        DANIELLE L. ROWLEY, #25505
                                        KATHERINE O’BRIEN, #25993
                                        BEN GOINS, #26034
                                        SCOTT R. STRAUS, #26475
                                        Assistant Attorneys General

                                        OFFICE OF THE ATTORNEY GENERAL
                                        2115 State Capitol
                                        Lincoln, Nebraska 68509
                                        (402) 471-2682
                                        ryan.post@nebraska.gov

                                        Attorneys for the Defendants.


                          CERTIFICATE OF SERVICE

     I hereby certify that on April 18, 2019, I electronically filed the foregoing
document with the Clerk of the United States District Court for the District of
Nebraska, causing notice of such filing to be served upon all parties registered on the
CM/ECF system.

                          By:     s/Ryan S. Post
                                  Ryan S. Post
                                  Assistant Attorney General



                                          2
